924 F.2d 1053Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Plaintiff-Appellant,andThomas Lee Dunlap, Horace Bass, Donald Clay Bryant, HeywoodHegler, Edward Hunt, James Cannon Johnson, Paul Fearnow,Reggie Brown, Duncan E. McCray, Elsie Gaines, Cecil FrankGoodyear, Frankie L. Bowden, Willie James Barber, DonaldGaston Pinnix, Jr., Charles Melvin Spruill, Ronnie NeilBurnette, Cecil W. Morrison, Archie Eugene Thomas, Plaintiffs,v.James G. MARTIN, Governor and Agencies, Boyd Bennett, AreaAdministrator, J.W. Iddings, Superintendent, Walter Edmond,Superintendent (Asst), Robert Thomas Davis, Unit ProgramDirector, Defendants-Appellees.
No. 90-6626.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 27, 1990.Decided Feb. 4, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Chief District Judge.  (CA-89-554-C-G)
Restoney Robinson, appellant pro se.
Ronna Dawn Gibbs, North Carolina Department of Justice, Raleigh, N.C., for appellees.
M.D.N.C.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Restoney Robinson appeals the district court's order denying leave to file a complaint.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, see Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Robinson v. Parke Davis and Co., 685 F.2d 912 (4th Cir.1982), it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.